DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11th, 2021 has been entered.
 
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on August 11th, 2021 in response to the Final Office Action mailed on May 12th, 2021.  Per Applicant's response, Claims 3-4, 6, 9, 12, 17, 21, & 23.  All other claims have been left in their previously-presented form.  Thus, Claims 3-4, 6, 8-12, 14-15, 17, & 20-25 still remain for prosecution in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.

Claim Objections
Claims 3-6, 8-12, 14-15, 17, & 20-25 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.

Claim Rejections - 35 USC § 112
Claims 3-4, 6, 8-12, 14-15, 17, 20-25 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicant has corrected the noted issues, thereby obviating the previous 112(b) rejections.

Response to Arguments
Applicant's arguments filed August 11th, 2021 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “Hoj does not disclose a system for the dissipation of heat from their 'terminal box', which is clearly the equivalent of applicants' electronics compartment'. Hoj discloses a design "which leads away the waste heat arising in the motor, in as much as it is effected via the earthing contact, so that only apart of the heat led via the earthing contact is led into the terminal box, and with a suitable design a greater part of this heat is led directly to the plug or socket whilst avoiding the terminal box." This is accomplished by Hoj by placing the electrical connection outside of the terminal box (or 'electronics compartment'). (See Para. 0007, the final three sentences.) The electrical connection in Hoj is placed radially outside of the terminal box, thereby extending the terminal box peripherally, or radially, beyond the radial dimensions of the motor body.  This is also what Staehr requires with respect to its radially extending compartment, “peripheral section 10". Although Staehr never explains the reason for providing the peripheral section 10 in each of its embodiments shown in the drawings, it is always present, just as in Hoj. It is pointed out that both are assigned to Grundfos Management a/s of Bierringbro, DK. Accordingly, the combination of Hoj and Staehr references must have such a radially extending compartment, which will not resolve the problem avoided by applicants' design, which does not widen the radial size of the motor compartment and the electronic compartment, or Staehr's and Hoj's terminal box. Furthermore, as Hoj and Staehr are directed to different aspects of the problem, the result will be a system to "lead away the waste heat arising in the motor", especially the heat arising from an earthing contact of a plug and socket. But the only system directed to dissipating heat found within the terminal box, or electronics compartment, is that of Staehr, which admittedly is different from the applicants' design”, the Examiner must respectfully disagree.  Applicant initially argues that Hoj dissipates heat through the terminal contacts, rather than through a lid having fins, as claimed.  This argument is not well taken.  In this regard, Applicant appears to be arguing the features/deficiencies of Hoj individually, without regard to the combination as a whole.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the Examiner notes that the previous rejections have already admitted that Hoj does not dissipate heat through fins on a lid, as claimed.  On this point, it appears that the Examiner and Applicant are in agreement.  However, this deficiency is precisely why the Staehr reference was applied in the combination.  Although Applicant is correct that Hoj dissipates a portion of the heat through the electrical terminal (middle para. 7), Hoj makes clear some heat is still introduced into the terminal box (end of para. 7).  Hoj clearly discloses that “On account of the solution according to the invention, one succeeds in the terminal box, in particular the heat-sensitive components arranged therein, being subjected to a lower thermal loading, since the thermal conduction divides between the motor housing which leads away the waste heat arising in the motor, in as much as it is effected via the earthing contact, so that only a part of the heat led via the earthing contact is led into the terminal box” (para. 7).  In these disclosures, it becomes apparent that Hoj’s ultimate goal is to dissipate heat from the that has reached the interior of the terminal box specifically) is properly and logically combinable with the teachings of Hoj.  As noted in the office action below, Staehr discloses another terminal box having a plastic lid 12 that incorporates external cooling fins 18 on its end/closure wall (clearly seen in Fig. 2 and disclosed at col. 5, lines 22-64), wherein at least one portion of the closure wall is recessed towards an electronic board (14) and said electronic power device (14) (as seen at the right end of the lid 12’ in Fig. 2) and externally provided with at least one cooling fin (18) to form a heat sink (clearly seen in Fig. 2 and disclosed at col. 5, lines 22-64), wherein a layer of a paste material (16) designed to be a conductor of heat is provided in a contacting relationship between the recessed portion of the lid 12’ and at least a portion of the at least one of said electronic power devices (14) (clearly seen in Fig. 2 and disclosed at col. 5, lines 22-64), which produces most of the heat to be dissipated (in this instance, the power device 14 produces all of the heat to be dissipated by the fins 18).  Staehr discloses that in this manner, one ensures a good heat transition or a good thermal conductivity from the electronic components of the board 14 onto the cover 12’. Due to the thermal conductivity of the cover 12’, the heat is then distributed in the cover 12 and is radiated away to the outside via the large cover surface (col. 5, lines 22-35).  Staehr further discloses that the thermally conductive layer of paste martial 16 is deposited directly on an electronic component, for example on a power switch (14), so that its waste heat may be led away directly onto the cover 12’.  Finally, Staehr discloses that a region of the cover 12’ is designed stepped in the axial direction, and additional cooling ribs 18 are formed on the cover 12' in this region. The thermal radiating to the surrounding air is improved by way of these, due to the increased surface of the cover 12'. In this terminal box” in both Hoj and Staehr has been interpreted as forming a portion of the motor body (or motor body wall, as in Claim 23).  As such, in both references, the lid does not extend beyond the lateral dimensions of the motor body/wall.  In other words, neither reference (including Staehr) expands the footprint of the electrically driven pump, as argued by Applicant.  As such, this argument is not persuasive.  Applicant alleges that Staehr “requires” the electronic components to be located in a separate offset chamber, but this appears to be unfounded, as Staehr does not suggest such a “requirement”.  To be more accurate, Staehr’s goal is to arrange the recess/fins of the lid 12’ to be adjacent the heat-producing electrical devices 14.  In Figure 2, the electrical components are mounted at at the location of Hoj’s electrical components (as described in Staehr).  In other words, the fact that Staehr’s recess/fins happen to be offset in Figure 2 does not diminish Staehr’s clear teaching of placing a lid recess/fins directly over an electrical power component that generates heat within a terminal box in order to enhance dissipation performance.  In the case of Hoj, the location of the heat producing electronics is centrally within lid 29, and such, applying Staehr’s teachings to Hoj results in Staehr’s recess/fins being disposed centrally within Hoj’s lid.  Therefore, the Examiner respectfully maintains that the proposed combination continues to read upon Applicant’s invention as now recited.

In regards to Applicant’s argument that “geometrically the Examiner insists that "the lateral dimensions of the cup-shaped lid along its entire length is wholly within the lateral dimensions of the peripheral surfaces of the motor body wall at the second end edge of the peripheral motor body wall (as is apparent in Fig. 1, the lid 29 perfectly matches the lateral dimensions of the motor body wall portion 12 at the second end edge);". The Examiner missed the fact that the peripheral extension 34, as shown in Fig. 6, and as stated paragraphs 0050 and 0051 of Hoj, are a part of the terminal box: "The sockets 34 and 35 as is the case with the socket 32 are manufactured as one piece with the terminal box 12 with plastic injection moulding method".(See Para. 0051.) Moreover, as shown in Figs. 3 and 6, the sockets 34,35 extend laterally outwardly from the terminal box lid, and are thus not laterally coextensive with the motor body in the Hoj design”, the Examiner must respectfully disagree.  Applicant ultimately argues that Hoj’s radially extending socket 34 is part of the terminal box, and thus, the combination fails.  This argument is not well taken.   The Examiner respectfully reminds Applicant that the “terminal box” in both Hoj and Staehr has been interpreted as forming a portion of the motor body (or motor body wall, not extend beyond the lateral dimensions of the motor body/wall.  This remains true regardless of the presence of socket 34 in Hoj.  In other words, neither reference (including Staehr) expands the footprint of the electrically driven pump, as argued by Applicant.  As such, this argument is not persuasive.  Therefore, the Examiner respectfully maintains that the proposed combination continues to read upon Applicant’s invention as now recited. 

In regards to Applicant’s argument that “Staehr fails to disclose a "cup-shaped lid" as claimed (i.e., with an open mouth)”, the Examiner must respectfully note that Applicant appears to be arguing the references individually without regard to the proposed combination at hand.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the Examiner notes that the previous rejections make clear that Hoj already provides a cup-shaped lid, and thus, Staehr has not been applied for such a teaching.  Staehr has been applied only for his teaching of forming a recess/fins on the exterior of the lid in order to dissipate heat through fins on a lid, as claimed.  Given this, Applicant’s argument is not persuasive.

In regards to Applicant’s argument that “Neither Staehr nor Hoj disclose that the lateral dimensions of the cup-shaped lid are within the lateral dimensions of the motor body. Furthermore, neither of the two applied references disclose a recessed lid with fins extending only up to the level of the non-recessed portion of the lid, nor radially, or laterally, beyond the peripheral wall of the motor body. Furthermore, the recessed portion of Staehr is not within the lateral dimensions of the motor body”, the Examiner must respectfully disagree.  Applicant initially argues that neither Staehr nor Hoj disclose that the lateral dimensions of the cup-shaped lid are within the lateral dimensions of the motor body.  This located within the lateral dimensions of the motor body”.  In this regard, the Examiner would refer Applicant to the responses above, which denote why the combination of Hoj with Staehr results in Hoj’s lid having Staehr’s fins 18 placed centrally so as to face Hoj’s electronic components, as claimed.  Furthermore, the Examiner notes that the claims do not appear to require the recessed portion of the lid to be “located within the lateral dimensions of the motor body”, and as such, Applicant appears to be arguing unclaimed elements.  For all of these reasons, Applicant’s arguments are not persuasive.

In regards to Applicant’s argument that “Staehr appears to disclose a lid which is formed of a heat conductive material, which is not required by applicants' invention, and does not even suggest a plastic material processable by injection moulding forming the cap-shaped lid, which may not be suitable for injection moulding processing. Furthermore, the recessed portion of Staehr is not within the lateral dimensions of the motor body”, this argument is not well taken.  Applicant alleges that Staehr’s lid is not disclosed as being plastic.  However, once again, Applicant appears to be arguing the references individually without regard to the proposed combination at hand.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the Examiner notes that the previous rejections make clear that Hoj already provides a located within the lateral dimensions of the motor body”.  In this regard, the Examiner would refer Applicant to the responses above, which denote why the combination of Hoj with Staehr results in Hoj’s lid having fins placed centrally so as to directly face Hoj’s electronic components, as claimed.  Furthermore, the Examiner notes that the claims do not appear to require the recessed portion of the lid to be “located within the lateral dimensions of the motor body”, and as such, Applicant appears to be arguing unclaimed elements.  For all of these reasons, Applicant’s arguments are not persuasive.

In regards to Applicant’s argument that “electronic component 14 of Fig. 2 of Staehr cannot be considered an electronic power device "extending towards an opposing portion of the end wall of the cup-shaped lid" as in applicants' claimed invention”, this argument is not well taken.  Applicant alleges that the electronic components in Staehr fail to meet the claim.  However, once again, Applicant appears to be arguing the references individually without regard to the proposed combination at hand.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the Examiner notes that the previous rejections make clear that Hoj already provides the electronic component that extends towards the lid, as claimed, and thus, Staehr has not been applied for such a teaching.  Staehr has been applied only for his teaching of forming a recess/fins on the exterior of the lid in order to dissipate heat through the fins, as claimed.  Given this, Applicant’s argument is not persuasive.
Claim Objections
Claims 3-4, 6, 8-12, 14-15, 17, 20-25 are now objected to because of the following informalities:  
Claim 3, line 2 should read “end wall that is axially recessed”
Claim 6, line 2 should read “directions transverse to the rotation axis[,] that are free”
Claim 6, lines 3-4 should read “
Claim 6, line 5 should read “from the that is recessed”
Claim 12, lines 14-15 should read “surrounded by the peripherally enclosing wall, , and the motor body”
Claim 12, line 16 should read “wherein no portion”
Claim 12, line 17 should read “extends transversely beyond”
Claim 12, line 19 should read “enclosed the at least one electronic board” 
Claim 12, line 25 should read “being recessed[,] to form a recessed portion”
Claim 12, line 26 should read “towards said at least one electronic power device”
Claims 12, line 27 should read “one cooling fin”
Claim 12, lines 28-29 should read “and wherein a layer of paste material designed to be a conductor of heat is located”
Claim 17, line 2 should read “said at is axially recessed”
Claim 17, line 4 should read “that is not axially recessed”
Claim 23, line 3 should read “rotatable about a longitudinal axis”
Claim 23, line 10 should read “the first and second peripheral end edges”
Claim 23, line 16 should read “the end wall”
second end edge”
Claim 23, line 24 should read “the at least one electronic board”
Claim 23, line 35 should read “the at least one electronic power device”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 6, 8-11, & 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended independent Claim 23 to now require the peripheral motor body wall to have “the same dimensions lateral to the longitudinal axis of the pump body as the pump body”; this limitation does not find support within the originally filed specification or supplied figures, rendering it new matter.  The Examiner has thoroughly reviewed Applicant’s originally filed specification and finds that it does not speak to such an arrangement.  At most, the specification describes the lid having new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, 8-12, 14-15, 17, & 20-25 are now rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the end closure motor body” in line 15.  There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite.  It appears that this limitation might be missing words, but the Examiner can only guess at Applicant’s intent here.  For 
Claim 23 recites that the peripheral motor body wall has “the same dimensions lateral to the longitudinal axis of the pump body as the pump body”; this limitation renders the claim indefinite, given Applicant’s supplied figures.  At the outset, please refer to the 112(a) rejection above, noting that this limitation appears to constitute new matter.   Furthermore, a view of Applicant’s Figures 1 & 4 shows that the dimensions of the wall of the motor body 10 do not perfectly match.  Figure 4 clearly shows that at the joint between motor body 10 and pump body 2, the motor body wall is smaller in lateral extent/dimension than that of the pump body 2.  Similarly, Figure 4 shows that the inlet and outlet ports of the pump body 2 cause its lateral dimensions to be much larger than the wall of the motor body 10.  In other words, the figures appear to conflict with the scope of the claim, making it unclear what particular arrangement is actually being required of the claim(s).  As such, given Applicant’s originally filed specification, it cannot be understood what particular dimensional relationship is actually being required by the claim, rendering it indefinite.
Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 6, 8, 10, 12, 17, & 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0030124 to Hoj et al. in view of US 8,598,753 to Staehr.
In regards to independent Claims 12 & 23, and with particular reference to Figures 1, 4, & 6, Hoj et al. (Hoj) discloses:

(12)	A fluid circulator (“heat circulation pump”; Abstract) with a motor-driven pump, for the movement of a fluid in heating and/or cooling systems (Abstract) comprising: a pump body (1-5) comprising an impeller (4, 5) for the movement of said fluid; a motor body (8, 12) comprising an an electric motor”; Abstract; para. 31) for putting said impeller into rotation around a rotation axis (13); at least one electronic board (26; Fig. 4) supporting at least one electronic power device (not labeled, but clearly seen in Fig. 4) for controlling said circulator; an end cover (29) for said motor body (seen best in Figs. 4 & 6); said end cover being a cup-shaped lid (cup-shape is clearly apparent in Fig. 6) comprising a peripherally enclosing wall (the side wall of the lid, directly adjacent lead line 30 in Fig. 6) extending axially and having a first end edge and a second end edge (i.e. the upper and lower axial ends, seen in Fig. 6), and an end closure wall (at lead line 29 in Fig. 6) extending transversely to the peripherally enclosing wall and axially closing off the first end edge of said peripherally enclosing wall (this is apparent in Figs. 4 & 6), the second end edge of the peripherally enclosing wall defining an open mouth connected to the motor body to form an electronics compartment surrounded by the peripherally enclosing wall and the end closure wall motor body (initially, please see the 112(b) rejection above; Fig. 6 clearly shows the electronics compartment being surrounding as claimed), with the second end edge of the peripherally enclosing wall being joined to the motor body (this joint is apparent in Figs. 1, 4, & 6); no portion of the peripherally enclosing wall or the end closure wall extending transversely beyond the motor body (this is apparent in Figs. 1, 4, & 6); the electronics compartment encloses said at least one electronic board and the at least one electronic power device supported thereon (clearly seen in Figs. 4 & 6), the cup-shaped lid being formed of a plastic synthetic material which is capable of being processed by injection moulding (“consisting of plastic”; para. 36); the at least one electronic power device is mounted onto said at least one electronic board so as to extend toward said end closure wall of said cup-shaped lid (para. 42 and clearly seen in Fig. 4)

	(23)	A fluid circulator (“heat circulation pump”; Abstract) comprising: a pump body (1-5) comprising an outer peripheral wall (seen best in Fig. 3) and a rotatable impeller (4, 5) for the movement of a fluid, the impeller being rotatable about the longitudinal axis of the pump body of the fluid circulator; a motor body (8, 12) comprising an electric motor (“an electric motor”; Abstract; para. 31) comprising a rotor (6; Fig. 6) connected to said impeller (via shaft 9) for putting said impeller into rotation about the longitudinal axis (13) and a stator (para. 31; “stator”) concentrically surrounding the rotor and a closed peripheral motor body wall (i.e. the peripheral walls at lead lines 8 and 12, which are closed off by cover 29; seen best in Figs. 1, 3, & 6) surrounding the periphery of the stator and having a first peripheral end edge (flange 10, as seen in Fig. 1) connected to the pump body and a second peripheral end edge (i.e. the top edge of the peripheral wall 12, shown at lead line 30 in Fig. 6) axially distal from the pump body (apparent in Fig. 6); the peripheral motor body wall extending axially between the first and the second end edges (apparent in Figs. 1, 3, & 6) and having the same dimensions lateral to the longitudinal axis of the pump body as the pump body (initially, please see the 112(b) rejection above; in this case, the first peripheral end edge 10 matches the dimensions of the pump body, as seen in Fig. 1); and a cup-shaped lid (29) comprising a closed peripheral wall (the side wall of the lid, directly adjacent lead line 30 in Fig. 6) and an end wall (at lead line 29, as seen best in Fig. 6), the closed peripheral wall extending axially (apparent in Fig. 6) and having a first peripheral end edge (i.e. an upper edge, as seen in Fig. 6) and a second peripheral end edge (i.e. a lower edge, as seen in Fig. 6), the closed peripheral wall extending axially between the first and second peripheral end edges (also apparent in Fig. 6), and an end wall (at lead line 29 in Fig. 6) extending transversely to the closed peripheral wall and closing off the first end edge of said peripheral wall (also apparent in Fig. 6), the second end edge of the peripheral wall defining an open mouth and being connected to the second end edge of the peripheral motor body wall (at for the motor control”); the at least one electronic power device being mounted onto said at least one electronic board and extending therefrom towards an opposing portion of the end wall of said cup- shaped lid (this is apparent in Fig. 4); the cup-shaped lid being formed of a plastic synthetic material which is capable of being processed by injection molding (“consisting of plastic”; para. 36); 

	Although Hoj discloses the majority of Applicant’s claimed invention, he does not further disclose that a portion of the closure wall (29) is recessed towards said electronic board/power device and is externally provided with at least one cooling fin extended in parallel to said rotation axis to form a heat sink, the recessed portion of the closure wall not exceeding half of said closure wall, wherein a layer of a paste material designed to conduct heat is provided in contact between the at least one electronic power device and the recessed portion of said end wall, the at least one electronic power device producing most of the heat to be dissipated, as claimed.
the electronic component 14 bears on the inner side of the cover 12', so that there, one may ensure a direct thermal transition to the cover 12' and thus to the cooling ribs 18. There too, a thermally conductive medium may be arranged between the electronic component 14 and the cover 12', in order to improve the thermal transition.  Therefore, to one of ordinary skill desiring a fluid circulation pump with improved cooling of the control electronics, it would have been obvious to utilize the techniques disclosed in Staehr in combination with those seen in Hoj in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Hoj’s lid 29 to include the recess/fin structure and associated thermal paste of Staehr at the location of the electronic components on Hoj’s board 26 (location seen best in Fig. 4) in order to obtain predictable results; those results being greatly improved heat radiation from the electrical components outward through the lid 29 and associated cooling fins, thereby ensuring that the board and its associated components (which produce most of the heat to be dissipated) do not overheat during use.

In regards to Claim 3, Hoj as modified by Staehr discloses that the at least one fin (18) extends axially from the end wall portion that is recessed (as seen in Fig. 2 of Staehr) and terminates nearly axially coextensive with the non-recessed portion of the end wall of the lid.  However, Staehr does not specify that the at least one fin 18 terminates axially coextensive with the portion of the end wall of the lid that is not recessed, as claimed (although Staehr’s fins 18 are very nearly axially coextensive with the non-recessed portion of the lid, the fins 18 are slightly short of being axially coextensive).  The courts have held that where the only difference between the prior art and the claimed invention is the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04 - Paragraph IV.A).  In this case, Staehr clearly discloses fins that are 
In regards to Claim 4, Hoj’s at least one electronic power device includes IGBT semiconductor components (“electrical and electronic components of the motor control”; “frequency converter”; para. 42).
In regards to Claim 6, Hoj’s cup-shaped lid 29 has dimensions in all directions transverse to the rotation axis (these transverse dimensions are apparent in Figs. 1, 4, & 6) that are free of projections extending transversely beyond the dimensions of the closed peripheral motor body wall transverse to the rotation axis (apparent in Figs. 1, 4, & 6) so that the at least one cooling fin 18 (from Staehr) extends axially from the recessed portion of the end wall of the cup-shaped lid and remains wholly within both of the transverse and axial dimensions of the cup shaped lid (this is clearly the arrangement in Staehr, and would remain as such in the combination when placed above Hoj’s electronic power devices).
In regards to Claim 8, Hoj discloses that the end wall of the cup-shaped lid 29 has a central hole (Fig. 4) for accessing a rear end of a protection sleeve (31) of the rotor (6) (para. 46) and a covering insert (42) inserted in a depressed seat (seen in Figs. 3-4) formed on the external surface of the bottom wall of the lid (29) (para. 46).  
In regards to Claim 10, Hoj depicts electrical connectors (terminals within socket 40) connected to the electronic board (seen in Fig. 4), wherein with respect to a middle axis (i.e. a vertical, bisecting axis when viewing Figure 4) of the circulator, said heat sink (18 from Staehr) would be located on the 
	In regards to Claim 17, Staehr’s fins (18) are extended from the recessed portion of the closure wall (12’) up to the same level of the remaining portion of the closure wall (12’) of the lid (this is apparent in Fig. 2; see also Claim 3 above).  The same would remain when incorporated into Hoj’s lid 29, as described previously above.
In regards to Claim 22, Staehr makes clear that the fin (18) extends only axially from the recessed portion of the lid (12’) (apparent in Fig. 2).  The same would remain when incorporated into Hoj’s lid 29, as described previously above.
In regards to Claims 24-25, Staehr makes clear that the at least one cooling fin (18) comprises a plurality of fins (clearly seen in Fig. 2).

Claims 9 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoj-Staehr (applied above) in view of US 5,430,611 to Patel et al.
In regards to Claims 9 & 21, although Staehr discloses a heat conductive paste material as claimed, he does not further disclose that the paste is a silicone paste.
However, use of silicone-based thermal paste is vastly well known in the art of circuit boards, as shown by Patel et al. (Patel).  In particular, Patel (Fig. 1) discloses a circuit board substrate 11 having electronic components 13 mounted thereon so as to face a heat sink cover 17 in a similar manner to Staehr, and goes on to specifically disclose the use of a silicone-based thermal paste 19 disposed therebetween for conductive heat away from the components 13 (col. 4, lines 3-40).  Patel makes clear that silicon paste having metal particles therein has good thermal conductivity and provides good heat removing results.  Therefore, to one of ordinary skill desiring a motor-pump assembly with improved .

Claims 11 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoj-Staehr (applied above) in view of US 2013/0189134 to Irie et al.
In regards to Claims 11 & 15, Hoj as modified by Staehr discloses the fluid circulator according to Claims 12 & 23, but Hoj does not specify that his motor is a synchronous motor, as claimed.
However, as noted in the previous office action, Irie discloses another motor-driven fluid circulator/pump assembly in which a circuit board 23 controls operation of the electric motor 3, and goes on to specifically disclose a synchronous-type drive motor (Fig. 1; Irie discloses a 3-phase synchronous motor; “pump rotor 8 is integrally rotated based on the rotating magnetic field”; para. 66).  Synchronous motors are beneficial because their output speed remains constant irrespective of the loads, they are mechanically stable due to wide air gaps, and they have very high (i.e. greater than 90%) operating efficiency.  Therefore, to one of ordinary skill desiring a motor-pump assembly with improved stability and efficiency, it would have been obvious to utilize the techniques disclosed in Irie in combination with those seen in Staehr in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have replaced Staehr’s electric motor with a synchronous type motor in order to obtain predictable results; those results being an improved motor-pump assembly that improves operational stability and efficiency.

Claims 14 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoj-Staehr (applied above).
In regards to Claim 14, Staehr discloses that his heat conductive paste has high heat conductivity, but does not specifically disclose that it is “at least equal to that of steel”, as claimed.  Thus, Staehr discloses the claimed invention except for providing Applicant’s recited conductivity value.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a paste material having a conductivity greater than or equal to steel, as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
In regards to Claim 20, Staehr discloses that his heat conductive paste has a high heat conductivity, but does not disclose that it is “at least equal to that of aluminum alloy”.  Thus, Staehr discloses the claimed invention except for providing Applicant’s recited conductivity value.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a paste having a conductivity greater than or equal to aluminum alloy, as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC